Case: 1:15-cv-00026-SNLJ Doc. #: 130 Filed: 06/23/20 Page: 1 of 4 PageID #: 3183



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

IlM HARRIS, JR.,                                 )
                                                 )
            Plaintiff,                           )
                                                 )
      v.                                         )           No. 1:15-CV-26 SNLJ
                                                 )
CORIZON, LLC, et al.,                            )
                                                 )
            Defendants.                          )


                               MEMORANDUM AND ORDER

       This closed case is before the Court on a letter from self-represented pl~intiff Jim Harris,

Jr. seeking an Order from the Court directing the Missouri Department of Corrections to stop

taking funds from his prison account to pay filing fees for this matter, and to reimburse him for

funds already deducted. ECF No. 129 at 2. The Court construes this letter as a motion for

reimbursement, and for the reasons discussed below, this motion will be denied.

                                        Case Background

       Plaintiff filed his complaint prose in this matter on February 2, 2015. ECF No. 1. After

plaintiff filed an amended complaint on a court-provided form (ECF No. 5), the Court granted

plaintiffs motion for appointment of counsel and appointed him Pro Bono Counsel in this

matter. ECF No. 9. On March 11, 2015, the Court granted plaintiffs motion for leave to

commence this action without prepayment of the required filing fee and accessed an initial

partial filing fee amount of $5.03. ECF No. 12. In that Order the Court stated:

          Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma
       pauperis is required to pay the full amount of the filing fee. If the prisoner has
       insufficient funds in his prison account to pay the entire fee, the Court must assess
       and, when funds exist, collect an initial partial filing fee of 20 percent of the
       greater of (1) the average monthly deposits in the prisoner's account; or (2) the
Case: 1:15-cv-00026-SNLJ Doc. #: 130 Filed: 06/23/20 Page: 2 of 4 PageID #: 3184



       average monthly balance in the prisoner's account for the prior six-month period.
       See 28 U.S.C. § 1915(b)(l). After payment of the initial partial filing fee, the
       prisoner is required to make monthly payments of 20 percent of the preceding
       month's income credited to the prisoner's account. See 28 U.S.C. § 1915(b)(2).
       The agency having custody of the prisoner will forward these monthly payments
       to the Clerk of Court each time the amount in the prisoner's account exceeds $10,
       until the filing fee is fully paid. Id.

ECF No. 12 at 1.

       After receiving notice that the parties had settled (ECF No. 115), on March 1, 2018, the

Court granted plaintiffs stipulation of dismissal (ECF No. 121) and dismissed this matter "with

prejudice," stating that "[a]ll parties are to bear their respective costs." ECF No. 122. After the

dismissal, plaintiff filed a prose motion for injunctive relief (ECF No. 126), which the Court

denied on September 28, 2018. ECF No. 127.

                                        Motion Argument

       Plaintiff now seeks an Order directing that funds stop being withdrawn from his prison

account to pay the filing fee in this matter, and that funds already deducted be returned to him.

ECF No. 129 at 2. In relation to this matter, plaintiff states in his motion:

       In the case of 1:15-CV-00026-CEJ. This is the same of 1:13-CV-00147-SNLJ,
       which was voluntarily dismissed.
       First there was never an order from the district court to order Plaintiff to pay
       partial or initial filing fee.

       Finally, Section 1915 of Title 28 of the USC states; "If you win your suit the court
       will order the defendants to pay you back for these expenses."

       I won my case, so why is this court trying to make me pay a filing fee that was
       never ordered by the district court?

Id.

                                             Discussion

       Under the Prisoner Litigation Reform Act ("PLRA"), "if a prisoner brings a civil action

or files an appeal in forma pauperis, the prisoner shall be required to pay the full amount of a



                                                -2-
Case: 1:15-cv-00026-SNLJ Doc. #: 130 Filed: 06/23/20 Page: 3 of 4 PageID #: 3185



filing fee." 28 U.S.C. § 1915(b)(l) (emphasis added). "[N]othing allows the court to stop the

collection of the filing fee once [it] authorize[s] a prisoner to proceed in forma pauperis [under

28 U.S.C. § 1915]. Copley v. Henderson,.980 F.Supp. 322, 323 (D. Neb. 1997). "Thus,

prisoners should understand that from the moment we allow them to proceed in forma pauperis,

they owe the United States of America the full filing fee." Id. Because the Court granted

plaintiffs application to proceed in forma pauperis in this case, the PLRA requires that plaintiff

pay the full filing fee.

        As detailed in the Order issued by the Court granting in forma pauperis status to plaintiff,

28 U.S.C. § 1915(b)(2) sets forth the requirements for prisoner installment payments under the

PLRA:

        After payment of the initial partial filing fee, the prisoner shall be required to
        make monthly payments of20 percent of the preceding month's income credited
        to the prisoner's account. The agency having custody of the prisoner shall
        forward payments from the prisoner's account to the clerk of the court each time
        the amount in the account exceeds $10 until the filing fees are paid.

        In this action, plaintiff was assessed an initial partial filing fee of $5.03 on March 11,

2015. ECF No. 12. This amount was received by the Court on April 9, 2015. An additional

payment towards the filing fee in the amount of $5.00 was received by the Court on June 1,

2020.

        This case was not voluntarily dismissed, nor did plaintiff "win" this case, as he states in

his motion. This case was settled and dismissed by the Court with an Order that all parties shall

bear their own costs. Also, the Court did issue an Order in this matter directing plaintiff to pay

an initial partial filing fee amount of $5.03, and that amount was received by the Court on April

9, 2015. ECF No. 12. Furthermore, plaintiff has not submitted a prison account statement or




                                                -3-
Case: 1:15-cv-00026-SNLJ Doc. #: 130 Filed: 06/23/20 Page: 4 of 4 PageID #: 3186



made any argument demonstrating that he lacks the funds to pay the filing fees in this instance.

For all these reasons, the plaintiffs motion will be denied.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiffs motion for an Order from the Court

directing the Missouri Department of Corrections to stop taking funds from his prison account to

pay filing fees for this matter, and to reimburse him for funds already deducted [ECF No. 129] is

DENIED.

         IT IS FURTHER ORDERED that an appeal of this Order would not be taken in good

faith.

         Dated this .2U.day of June, 2020.




                                                      UNITED STATES DISTRICT JUDGE




                                               -4-
